DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/409,391, filed May 10, 2019, which is a continuation of prior application no. 14/974,618, filed December 18, 2015, which claims priority to U.S. provisional application 62/216,811, filed on September 10, 2015. Furthermore, this application names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. Applicant has claimed the benefit of the filing date of the prior application, through 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on December 30, 2020, claims 2-19 are pending. Claim 1 is canceled. New claims 2-19 are added. 

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 10 and 19, the prior art of record does not disclose an apparatus, non-transitory computer readable medium, or method for controlling a light source of a display, comprising the functional elements of:
determining maximum frame rates for different portions of video content to be displayed on a display, 
controlling, by processing circuitry, a light source of the display to blink according to a blinking frequency when a first portion of the video content having a first maximum frame rate is displayed, and 
controlling, by the processing circuitry, the light source of the display to not blink when a second portion of the video content having a second maximum frame rate is displayed, 
receiving first metadata of high dynamic range, and 
displaying the video content at the maximum frame rates and in the high dynamic range.

In particular, the reference of Vasquez (US 2009/0327777 A1) is directed towards energy efficiency of high frequency displays through inserting black frames or blank frame based on an image analyzer (Vasquez, Detailed Description, [0022]), and settings the refresh rate suitable for displaying such video. Vasquez does not teach determining whether the frame rate of the video content is higher than a first maximum frame rate of the display, and subsequently, determining a blinking frequency to be used during presentation of the video content for a light source of the display when the frame rate of the video content is determined to be higher than the maximum frame rate. Furthermore, Vasquez does not disclose controlling the light source of the display to not blink when a second portion of the video 
controlling a light source of the display to blink according to a blinking frequency when a first portion of the video content having a first maximum frame rate is displayed, and controlling the light source of the display to not blink when a second portion of the video content having a second maximum frame rate is displayed. Furthermore, the reference of Kobayashi (US 2004/0114396 A1) teaches blinking frequency equal to frame frequency (Kobayashi, Detailed Description, [0359]) but not relational to the maximum frame rate capability of the display or having two maximum frame rates. Thus, the two references do not combine to arrive at the claimed invention.  Thereby, claims 1, 10 and 19 are unobvious over and free of the above references. 
The remaining prior art are cited for their general relevance within the arts but does not cure the deficiencies of Kobayashi and Vasquez above.  Furthermore, the prior art of record as a whole also does not teach or render obvious the elements of “receiving first metadata of high dynamic range” and “displaying the video content at the maximum frame rates and in the high dynamic range.” 
Finally, in regards to potential double patenting issues, the elements of receiving first metadata of high dynamic range, and displaying the video content at the maximum frame rates and in the high dynamic range cause the claims as a whole to be patentably distinct from parent applications nos. 16/409,391 (now U.S. Patent 10,902,797) and 14/974,618 (now U.S. Patent 10,354,598). Thus, no double patenting issues are present. 
The remaining claims are dependent off of claim 1 or claim 10 and are allowed as a results of their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626